Title: Report on Restoring Public Credit, [6 March] 1783
From: Madison, James
To: 


[6 March 1783]
Resolved that it be recommended to the several States as indispensably necessary to the restoration of public credit and the punctual & honorable discharge of the public debts, to vest in the U. S. in Congress assd. a power to levy for the use of the U. S., a duty of 5 PerCt. ad valorem, at the time & place of importation, upon all goods wares and merchandizes of foreign growth and manufactures, which may be imported into any of the said States, from any foreign port, island or plantation, except arms, ammunition, cloathing & other articles imported on account of the United States or any of them, except wool cards, cotton cards & wire for making them, and also except salt during the war:
Also a like duty of 5 PerCt. ad valorem on all prizes & prize goods condemned in the Court of Admiralty of any of these States as lawful prize:
Also to levy a duty of ⅛ of a dollar per Bushel on all Salt imported as aforesaid after the war. 1/15 of a dollar per Gallon on all wines 1/30 of a dollar per Gallon on all rum & brandy 2/3 of a dollar per 112 lbs. on all brown sugars, 1 dollar per 112 lbs. on all powdered, lump & clayed sugars other than loaf sugars, 1⅓ dollar on all loaf sugars 1/30 of a dollar Per lb. on all Bohea Tea and 1/15 of a dollar per lb on all finer India Teas, imported as aforesaid, after , in addition to the five per cent above mentioned
Provided that none of the said duties shall be applied to any other purpose than the discharge of the interest or principals of the debts which shall have been contracted on the faith of the U. S. for supporting the present war, nor be continued for a longer term than 25 years; and provided that the collectors of the said duties shall be appointed by the States within which their offices are to be respectively exercised; but when so appointed shall be amenable to, and removeable by the U. S. in Congs. assd. alone and in case any State shall not make such appt. within  after notice given for that purpose, the appointmt may then be made by the U. S. in Congs. assd.
That it be further recommended to the several States to establish for a like term not exceeding 25 years, and to appropriate to the discharge of the Interest & principal of the debts which shall have been contracted on the faith of the U.S. for supporting the present war, substantial & effectual revenues of such nature as they may respectively judge most convenient to the amount of  and in the proportions following, viz.
That an annual account of the proceeds and application of the aforementioned revenues shall be made out & transmitted to the several states distinguishing the proceeds of each of the specified articles, & the amount of the whole revenue received from each State.
the said revenues to be collected by persons appointed as aforesaid; but to be carried to the separate credit of the States within wch. they shall be collected, and be liquidated & adjusted among the States according to the quotas which may from time to time be allotted to them:
That none of the preceding resolutions shall take effect untill all of them shall be acceded to by every State, after Which unanimous accession, however, they shall be considered as forming a mutual compact among all the States, and shall be irrevocable, by any one or more of them without the concurrence of the whole, or of a majority of the U. S. in Congs. assembd.; provided that after the unanimous accession to all the said preceding resolutions, the proposed alteration in the 8th. of the Articles of Confederation shall not hereafter be revoked or varied otherwise than as is pointed out in the 13th. of the Said articles.
That as a further mean[s] as well of hastening the extinguishment of the debts, as of establishing the harmony of the U. States it be recommended to the States which have passed no acts towards complying with the Resolutions of Congs. of the 6 of Sepr. & 10 of Ocr. 1780, relative to territorial cessions, to make the liberal cessions therein recommended, and to the States wch. may have passed acts complying with the said resolutions in part only, to revise and complete such compliances.
That in order to remove all objections agst. a retrospective application of the constitutional rule of proportioning to the Several States the charges & expences which shall have been supplied for the common defence or general welfare, it be recommended to them to enable Congress to make such equitable exceptions and abatements as the particular circumstances of the States from time to time during the war may be found to require.
That conformably to the liberal principles on which these recommendations are founded, and with a view to a more amicable & complete adjustment of all accounts between the U. S. & individual States, all reasonable expences which shall have been incurred by the States, without the sanction of Congress, in their defence agst. or attacks upon British or Savage Enemies, either by sea or by land, and which shall be supported by satisfactory proofs, shall be considered as part of the common charges incident to the present war, and be allowed as such;
That as a more convenient and certain rule of ascertaining the proportions to be supplied by the States respectively to the common Treasury, the following alteration in the articles of confederation & perpetual Union between these States, be & the same is hereby agreed to in Congress, & the several States are advised to authorize their respective Delegates to subscribe & ratify the same as part of the said instrument of Union, in the words following to wit:
“So much of the 8th. of the Articles of Confederation and perpetual Union between the 13 States of America, as is contained in the words following to wit., ‘all charges of war &c. [to the end of the paragraph’] is hereby revoked and made void; and in place thereof it is declared & concluded, the same having been agreed to in a Congress of the U. States; ‘that all charges of war & all other expences that shall be incurred for the common defence or general welfare, and allowed by the United States in Congress assembled shall be Defrayed out of a common treasury, which shall be supplied by the several states in proportion to the number of inhabitants of every age, sex and condition, except Indians not paying taxes in each State; which number shall be triennially taken & transmitted to the U. S. Congs. assd. in such mode as they shall direct and appoint; provided always, that in such numeration no persons shall be included who are bound to servitude for life according to the laws of the State to which they belong, other than such as may be between the ages of  [’”]
